Citation Nr: 0615069	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disorder, to include degenerative disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from October 1968 
to July 1990.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2005, it was remanded to the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in February 2006, and the case was returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for a cervical spine 
disability considered on the merits herein on appeal has been 
obtained, and VA has satisfied the duty to notify the veteran 
of the law and regulations applicable to his claim and the 
evidence necessary to substantiate his claim.

2.  The evidence is in equipoise as to whether the veteran's 
current cervical spine disability is related to an injury in 
service and/or the veteran's service-connected lumbar spine 
and thoracic spine disabilities.  


CONCLUSION OF LAW

Service connection for cervical spine degenerative disease is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a cervical spine disability.  He contends that it is related 
to service.  Specifically, he states that it is either 
directly related to the same 1974 in-service injury that was 
responsible for his service-connected lumbosacral spine 
disorder, or that it is secondarily related to that disorder.  
His secondary claim is based upon the allegation that his low 
back disability caused additional physical stress on the 
other areas of his back including his cervical spine, and 
that compensating for that additional stress caused the 
cervical spine disability.  He states that service connection 
should be granted accordingly.  

In the interest of clarity, the Board will initially address 
the matter of whether this issue has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to this issue on appeal will be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim.

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the veteran's case, the RO notified him of the 
requirements for service connection, and obtained the 
veteran's service medical records and all private and VA 
treatment records that were identified by the veteran.  The 
veteran was also provided with VA examinations in January 
2005 and December 2005 that were conducted expressly for the 
purpose of obtaining a medical opinion as to whether his 
cervical spine disability was related to service.  In view of 
the fact that this decision is a complete grant of the 
benefit sought on appeal, further notification and 
development pursuant to the VCAA is not required.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2002).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background & Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed low back disability.  

It is noted that a May 2000 VA spine examination resulted in 
a diagnostic impression of probable degenerative cervical 
spondylosis.  Upon follow-up, a June 2000 Magnetic Resonance 
Imaging (MRI) of the total spine performed after the veteran 
filed his claim, resulted in a pertinent diagnostic 
impression of degenerative disease of the cervical spine 
causing multi-level spinal cord flattening and neuroforamina 
narrowing.  VA examination in January 2005, resulted in the 
diagnoses of severe degenerative changes of the whole spine, 
and sciatica.  Following the most recent VA examination in 
December 2005, the examiner concluded that the veteran has 
more of a musculoskeletal disorder rather than degenerative 
disc disease of the cervical spine.  Fibromyalgia was also 
highly suspected.  It may be conceded, therefore, that the 
veteran currently has a cervical spine disability, in 
satisfaction of the first element in the Hickson analysis.  

With respect to Hickson element (2), the Board notes that 
there is no evidence of injury to the veteran's cervical 
spine (or neck) in service.  Hickson element (2) is not met 
when considering this claim on a direct basis.  The veteran's 
claim, however, is not primarily based upon service 
incurrence, but upon secondary 


service connection by virtue of alleged causation by an 
existing service-connected disability.  Consequently, the 
mere fact that there exists another service-connected 
disability, namely, the veteran's degenerative disc disease 
of the lumbar spine, is of primal consideration as to the 
question of whether the veteran sustained a pertinent injury 
secondary thereto.  In fact in this case, since service 
connection has recently been established for degenerative 
arthritis of the thoracic spine, there are now two service-
connected spinal disabilities.  The Board initially finds 
that Hickson element (2) has been satisfied as to the claimed 
disorder, a cervical spine disability, as to the secondary 
basis claim.  

In summary, Hickson elements (1) and (2) are accordingly met 
when considering this claim on a secondary basis, but only 
Hickson element (1) has been met when considering the claim 
on a direct basis.  Notwithstanding the lack of evidence of 
disease or injury during service, however, service connection 
may still be granted if all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

The final question for consideration under the Hickson 
analysis is whether there is medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  In other words, is there competent medical 
evidence showing that the veteran's current cervical spine 
disability is related to an injury sustained during service, 
or, in the alternative, to the service-connected degenerative 
disc disease of the lumbar spine, and/or degenerative 
arthritis of the thoracic spine.  With respect to Hickson 
element (3), medical nexus evidence, the Board finds that the 
evidence is in equipoise as to the question of whether the 
current cervical spine disability is etiologically related to 
the service-connected lumbar spine disorder on a secondary 
basis.  

In that regard, the Board recognizes the report of a February 
2003 VA examination as standing against the veteran's claim.  
That report first described the thorough examination of the 
veteran and the review of the claims file by the examiner.  
It 


concluded with the opinion of the examiner that the veteran's 
pain and degenerative disc disease of the thoracolumbar spine 
and radiculitis on the left were at least as likely as not 
related to his 1974 injury, but also concluded that 
additional findings of cervical spine degenerative disc 
disease with chronic pain were not related to his 
thoracolumbar condition.  

In its November 2003 remand, the Board took exception to the 
fact that the February 2003 examination report contained an 
opinion that was limited to the direct service connection 
claim, but did not offer an opinion as to whether it was at 
least as likely as not that the veteran's current cervical 
spine disability was caused by his service-connected lumbar 
spine disability on a secondary basis.  The Board requested 
an additional examination.  

Pursuant to the Board's remand, a VA spine examination was 
conducted in January 2005 for the specific purpose of 
determining whether the veteran's cervical spine disability 
and his thoracic spine disability (an issue which was also 
under appeal at the time) could be related to an in-service 
disease or injury.  Significantly, following the examination 
of the veteran and a review of the claims file, the diagnosis 
was severe degenerative changes of the whole spine.  It was 
the opinion of the examiner that it was at least as likely as 
not that the veteran's degenerative disease in the thoracic 
spine started in service, but that there was less than a 50 
percent probability that the veteran's degenerative changes 
in the cervical spine started in service.  

In November 2005, the Board issued another remand, once again 
taking exception to the fact that the requested VA 
examination (this time the January 2005 VA spine examination) 
did not offer an opinion as to whether it was at least as 
likely as not that the veteran's current cervical spine 
disability was caused by his service-connected lumbar spine 
disability on a secondary basis.  Once again, the Board 
requested an additional examination.  

Pursuant to the Board's remand, another VA spine examination 
was conducted in December 2005 for the specific purpose of 
determining whether the veteran's 


cervical spine disability could be related to an in-service 
disease or injury.  Significantly, following the examination 
of the veteran and a review of the claims file, the examiner 
found that the veteran has chronic continuous neck pain 
worsening in both frequency and duration.  It appeared to the 
examiner that the veteran had more of a musculoskeletal 
disorder rather than degenerative disc disease of the 
cervical spine (contemporaneous x-rays showed some possible 
mild narrowing of C2-3, but otherwise appeared to be normal 
with little or no signs of degenerative disc disease).  
Fibromyalgia was highly suspected.  The VA examiner concluded 
that the veteran's "neck problem is motor related and is at 
least as likely as not related to his back and original 
condition."  Essentially, the examiner could not 
disassociate the veteran's current cervical spine disorder 
from an incident in service or the service-connected 
thoracolumbar disability.  

The Board has reviewed the entire body of evidence, including 
the service medical records, VA examination reports, the 
veteran's written statements, and the statements of the 
veteran's relatives and representative.  In this case, the 
Board must find that competent medical evidence or opinion 
has been entered into the record which links or relates a 
cervical spine disability, degenerative disease, to the 
veteran's period of active service, either by way of direct 
incurrence or as secondary to a service-connected disorder.  
The evidence also shows that the veteran's cervical spine 
disability may not be related to service or his service-
connected thoracolumbar disorder.  

Notwithstanding, based upon the foregoing analysis, the Board 
finds that the evidence in this case is in equipoise as to 
the question of whether the veteran's cervical spine 
degenerative disease is related to service.  Essentially, the 
three elements outlined in Hickson have been satisfied.  It 
is concluded that there is an approximate balance of the 
evidence for and against the claim of entitlement to service 
connection for a cervical spine disability.  As the evidence 
is in equipoise, service connection for cervical spine 
degenerative disease must be granted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  
While fibromyalgia was suspected, it has not been 
definitively diagnosed.  Accordingly, a grant of service 
connection for fibromyalgia is not warranted at the present 
time.


ORDER

Entitlement to service connection for cervical spine 
degenerative disease is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


